Citation Nr: 0205746	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a right shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from June 1973 to June 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a right shoulder disorder and which also 
denied an increased rating for dermatitis.  In November 2001, 
the veteran withdrew in writing the claim of service 
connection for an increased rating for dermatitis per 
38 C.F.R. § 20.204.  

As a preliminary matter, the Board notes that the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a right shoulder 
disorder was considered by the RO pursuant to the "material 
evidence" test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  However, the Board notes that in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
held that the Court erred in adopting the "material evidence" 
test articulated in Colvin.  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board will analyze the 
evidence submitted in the instant case according to the 
standard articulated in 38 C.F.R. § 3.156(a).  In view of the 
fact that the United States Court of Appeals for Veterans 
Claims ("the Court") Court has held in Fossie v. West, 12 
Vet. App. 1 (1998), that the standard articulated in 38 
C.F.R. § 3.156(a) is less stringent than the one previously 
announced in Colvin, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
the claim based on materiality herein.  In addition, the 
veteran was provided the pertinent VA regulation, 38 C.F.R. § 
3.156(a).  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).



FINDINGS OF FACT

1.  In a February 1987 decision, the RO denied service 
connection for a right shoulder disorder and notified the 
veteran of this decision and of his procedural and appellate 
rights.  The veteran did not appeal.

2.  Evidence submitted since the RO's February 1987 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAWS

1.  The February 1987 decision which denied service 
connection for a right shoulder disorder is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been submitted since 
the RO's February 1987 decision, thus, the claim of service 
connection for a right shoulder disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
September 1996 rating decision; the April 1997 statement of 
the case; and in the June 1997 and December 2001 supplemental 
statements of the case, of the reasons and bases for the 
denial of his claim.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case, informed the veteran 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the pertinent VA records were obtained.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  The veteran was not afforded a VA examination 
because it is his burden to submit new and material evidence 
to reopen his claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Background

The veteran had active service from June 1973 to June 1977.  
The service medical records show that in November 1975, the 
veteran was involved in a physical altercation.  The 
statement of medical examination showed that this altercation 
resulted in a finger injury.  No shoulder injury was reported 
by the veteran or by an examiner upon examination.  The 
service medical records are negative for any right shoulder 
injury or disease.  The discharge examination disclosed that 
the upper extremities were normal.  

In November 1979, the veteran filed a claim for VA disability 
compensation.  He did not allege that he injured his right 
shoulder during service or suffered from any right shoulder 
disease at that time.  In February 1979, the veteran was 
afforded a VA examination.  At that time, the veteran 
reported that he injured his right shoulder during service 
when a gun kicked back and hit his shoulder.  He related that 
he still had right shoulder pain.  Range of motion testing of 
the right shoulder was normal.  The diagnosis was residuals 
of injury of the right shoulder.  

In January 1986, the veteran filed a claim for service 
connection for a right shoulder disorder.  In conjunction 
with his claim, VA records were obtained which showed that in 
December 1985, he underwent a distal clavicular resection of 
the right shoulder.  The surgical report noted that the 
veteran had a diagnosis of acromioclaviclar joint arthritis.  
It was noted that the veteran reported that he suffered a 
right shoulder injury in 1975 with possible trauma to the 
acromioclavicular joint at that time.  

In an April 1986 rating decision, service connection was 
denied for traumatic acromioclavicular arthritis of the right 
shoulder, postoperative.  The RO denied the claim of service 
connection on the basis that there was no evidence of any 
right shoulder injury or condition during service and no 
evidence of arthritis within one year after service.  The RO 
reviewed the service medical records as well as the post-
service medical records and the veteran's contentions.  In an 
April 1986 letter, the veteran was notified of the denial of 
his claim and of his procedural and appellate rights.  

In June 1986, the veteran submitted a claim of service 
connection for a right shoulder disorder.  He indicated that 
he had been treated by VA on an outpatient basis.  
Thereafter, the VA outpatient records were obtained.  They 
did not show treatment for a shoulder disorder.  In a July 
1986 rating decision, the prior denial of service connection 
was confirmed and continued.  In an August 1986 letter, the 
veteran was notified of the July 1986 rating decision and of 
his procedural and appellate rights.  

In September 1986, the veteran's representative indicated 
that all of the veteran's medical records had not been 
obtained.  Thereafter, further VA outpatient medical records 
were obtained, but they did not reflect treatment for any 
right shoulder disorder.  In a February 1987 rating decision, 
the prior denial of service connection was confirmed and 
continued.  In a February 1987 letter, the veteran was 
notified of the February 1987 rating decision and of his 
procedural and appellate rights.  

In July 1996, the veteran filed his current claim of service 
connection for a right shoulder disorder.  Thereafter, VA 
outpatient records were received.  An August 1996 record 
noted that the veteran had undergone right shoulder surgery 
in 1985 and that he had recurrent pain and loss of motion.  

In a September 1996 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a right shoulder disorder.  
The veteran appealed that determination.  

Thereafter, further VA outpatient records were received.  
October 1985 records noted that the veteran indicated that 
the onset of his right shoulder pain was in 1975 or 1976 
while he was on the firing range.  The veteran claimed that 
he dislocated his right acromioclavicular joint.  Currently, 
the veteran had right shoulder dislocation.  X-rays shoulder 
no definite evidence of acute fracture or dislocation and no 
definite bony or joint abnormality.  January 1986 record 
noted that the veteran had right shoulder arthritis.  He 
underwent excision of the outer end of the right clavicle.  
In February and September 1996, he complained of right 
shoulder pain.  The February 1996 records noted that the 
veteran had sustained 3rd degree acromioclavicular repair 
after firing a shotgun at Fort Bragg.  March 1997 x-rays 
revealed probably post surgical changes with amputation of 
the distal portion of the right clavicle and no fractures, 
dislocations or abnormalities of the glenohumeral joint.  An 
April 1997 record noted that the veteran had right shoulder 
complaints.  A September 1997 record noted that he had 
arthralgia in his rights shoulder.  

Analysis

Service connection for a right shoulder disability was denied 
in April 1986, July 1986 and February 1987.  The veteran did 
not appeal and the decisions became final.  When a claim has 
been disallowed, it may not thereafter be reopened unless new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105.  According to the Court, the pertinent VA law requires 
that in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the February 
1987 decision. 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge.  The Board notes that the legal standard of 
what constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).)

The newly added evidence to the file since the February 1987 
decision consists of the following:  VA outpatient records 
dated from 1985 to 1998, a VA March 1998 skin examination, 
and the veteran's own contentions.  

At the time of the last final decision of record, there was 
no objective evidence of inservice disease or injury of the 
right shoulder or of a diagnosis of arthritis within one year 
of the veteran's separation from service.  There was evidence 
of current right shoulder disability, but no competent 
evidence relating current right shoulder disorder to service.  
The record did contain the veteran's post service assertion 
that there had been an inservice injury.

As the veteran seeks to reopen his claim of service 
connection, he must present new and material evidence. 

The veteran generally contends that he injured his right 
shoulder and was treated for that injury during service.  In 
the VA outpatient treatment record, the veteran asserted that 
he injured his right shoulder during service in the mid 
1970's while on the firing range.  This is the same 
contention that was of record at the time of the last final 
denial.  Therefore, that assertion is cumulative.  Further, 
while the veteran makes general contentions that current 
right shoulder disorder is related to service, he is not 
competent to provide medical expertise that any current right 
shoulder disorder is related to any prior right shoulder 
injury.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
If lay assertions of medical causation will not suffice 
initially, it necessarily follows that such assertions cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Therefore, the veteran's own statements regarding the 
etiology of any current right shoulder disorder do not 
constitute competent evidence and are not sufficient to 
reopen his claim.  Laypersons are not competent to give a 
medical opinion as to diagnosis or causation.  Therefore, 
these statements are not new and material evidence.

Turning to the medical evidence of record, the VA outpatient 
records are not material evidence.  While they show post-
service treatment and diagnosis of a right shoulder disorder, 
the evidence had previously established a post service 
disability.  Such evidence is cumulative.  To the extent that 
they indicate that the veteran had an inservice injury to the 
right shoulder, those notations are based on the veteran's 
own reports of medical history.  The veteran's own rendition 
of his history was merely recorded without any supplementary 
independent medical opinion regarding the accuracy of that 
history.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  The recorded histories in the medical 
reports, therefore, do not constitute competent evidence.

Thus, the notations by the examiners that the veteran injured 
his right shoulder during service to include a dislocation of 
the shoulder on the firing range during service, is not 
competent evidence and is not new and material.  

In sum, the veteran has not submitted any competent evidence 
that shows that he had a right shoulder injury or disease 
during service or arthritis of the right shoulder within one 
year of his release from active and/or that his current right 
shoulder disorder is in any way related to service.  

Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Stated differently, the veteran has not submitted new and 
material evidence.  Accordingly, the Board concludes that new 
and material evidence has not been submitted since the RO's 
June February 1987 decision, thus, the claim of entitlement 
to service connection for a right shoulder disorder is not 
reopened.


ORDER

The petition to reopen a claim of service connection for a 
right shoulder disorder is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

